r



                                    CAUSE NO. 2013-116 


    STEVEN BROWN                                §                                FILED IN
                                                §                         6th COURT OF APPEALS
    VS.                                         §                           TEXARKANA, TEXAS
                                                §                         4/16/2015 4:06:31 PM
    TIM JACKSON CONSTRUCTION                    §                             DEBBIE AUTREY
    CO., INC. d/b/a JACKSON                     §                                 Clerk
    CONSTRUCTION CO. and JACK                   §
    YATES DRYWALL, INC.                         §      WOOD COUNTY, TEXAS


                           PLAINTIFF'S NOTICE OF APPEAL


    TO THE HONORABLE JUDGE OF SAID COURT:

          Pursuant to Rule 25.1 of the Texas Rules of Appellate Procedure, Plaintiff gives

    notice of his desire to appeal to the Court of Appeals for the Sixth Court of Appeals

    District of Texas, at Texarkana, Texas, from a judgment granting Defendant's No-

    Evidence Motion for Summary Judgment. The Trial Court's Order was signed on March

    17,2015.

          Plaintiff has provided a copy of this Notice to the Sixth Court of Appeals.




                                                Respectfully submitted,




                                                   mail: ttur@peavlergroup.com
                                                ATTORNEYS FOR PLAINTIFF



                                                                                        1
     ,



                                    CERTIFICATE OF SERVICE

                I hereby certify that a true copy of the foregoing was delivered, pursuant to
          Rule21a, T.R.C.P. to all counsel of record as shown below:

          Mr. Preston McGee
          FLOWERS & DAVIS, PLLC
          1021 ESE Loop 323, Suite 200
          Tyler, Texas 75701


          This -/IJ-day   Of-+44H-"-"-f-1_'__
                                         1




I
l
I
,f
"


I
~




                                                                                            2